In a proceeding pursuant to Mental Hygiene Law § 9.33 to retain a patient in a hospital for involuntary psychiatric care, Mental Hygiene Legal Service, on behalf of Andrew R., appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated November 14, 2006, which granted the petitioner’s motion pursuant to Mental Hygiene Law § 9.31 (a) for change of venue from Queens County to Oneida County.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the petitioner met his burden of establishing the need for a change of venue (see Mental Hygiene Law § 9.31 [a]; accord O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 172-173 [1995]). Balanced against this showing, the appellant failed to demonstrate sufficient reason for maintaining venue in Queens County. Accordingly, the Supreme Court providently exercised its discretion in granting the petitioner’s motion to change venue to Oneida County. Miller, J.P., Mastro, Dillon and McCarthy, JJ., concur.